ORDER
PER CURIAM.
Appellant, Jarrod Gilkey, (“defendant”), appeals the judgment of the Circuit Court of St. Louis County following a bench trial finding him guilty of first degree robbery, section 569.020, RSMo 2000,1 and armed criminal action, section 571.015. Defendant was sentenced to concurrent terms of ten years for first degree robbery and three years for armed criminal action to be served in the Missouri Department of Corrections. We affirm.
*122We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise indicated.